Citation Nr: 1701050	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  13-34 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to an initial evaluation in excess of 30 percent for depressive disorder, previously characterized as mood disorder, sleep deprivation/insomnia, prior to April 22, 2010.

3.  Entitlement to an evaluation in excess of 50 percent for depressive disorder, previously characterized as mood disorder, sleep deprivation/insomnia, on and after April 22, 2010.

4.  Entitlement to an evaluation in excess of 10 percent for bilateral inguinal hernias, post-operative, with residual scars.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to September 1957.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In July 2015, the Board referred the issue of service connection for sleep disorder to the RO for appropriate action.  In a July 2016 rating decision, the RO denied service connection for a sleep disorder.  The Veteran has not yet filed a notice of disagreement with the denial, and therefore this issue is not in appellate status at this time.   

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2015); 38 C.F.R. § 20.900(c) (2016).

The issues of entitlement to service connection for a right knee disability, entitlement to an initial evaluation in excess of 30 percent for depressive disorder prior to April 22, 2010, entitlement to an evaluation in excess of 50 percent for depressive disorder on and after April 22, 2010, and entitlement to an total disability rating based on individual unemployability due to service-connected disabilities (TDIU) are addressed in the remand portion of the decision below.


FINDING OF FACT

Throughout the rating period on appeal, hernias have not been present on either the right or left side, and the Veteran's bilateral inguinal hernias have not been shown to be unoperated, irremediable, and not well-supported by truss, or not readily reducible.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for bilateral inguinal hernias, post-operative, with residual scars, have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

The Veteran is seeking a higher evaluation for his service-connected bilateral inguinal hernias, post-operative, with residual scars.  The Veteran's bilateral inguinal hernias, post-operative, with residual scars, are currently rated as 10 percent under 38 C.F.R. § 4.114, Diagnostic Code 7338.  Under Diagnostic Code 7338, a noncompensable evaluation is appropriate if the hernia is small, reducible, or without true hernia protrusion; or where it is not operated, but remediable.  A 10 percent evaluation is warranted if a hernia is postoperative recurrent, readily reducible and well-supported by truss or belt.  A 30 percent evaluation is warranted for a small, postoperative recurrent hernia, or unoperated irremediable hernia that is not well-supported by truss, or not readily reducible.  A maximum schedular evaluation of 60 percent is warranted for a large, postoperative recurrent hernia that is not well-supported under ordinary conditions and not readily reducible, when it is considered inoperable.  A note to Diagnostic Code 7338 provides that a 10 percent evaluation should be added for bilateral involvement, provided that the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent only, added for the second hernia, if the latter is of compensable degree.

During an August 2008 VA examination, it was noted that the Veteran did not have recurrence of his hernias once the right side was repaired twice.  He had no bulges, no digestive symptoms, no symptoms of intestinal obstruction, and no limitation of motion.  He would feel soreness and tenderness in the right inguinal area when he became sexually excited, but it did not limit his activities.  No current hernia or dilated inguinal canals were detected.  He had no scar complaints and the scars were noted as well-healed.  The diagnosis was bilateral inguinal hernias, status post successful repairs, with no complications evident.  The examiner noted that the Veteran was retired and his previous occupations had not been affected by this disorder.  

During a May 2010 VA examination, the examiner noted that the Veteran had bilateral hernia scars, which were nontender, and that the Veteran did not report any residuals.  The Veteran was diagnosed with a history of bilateral inguinal hernias status post-surgical repair, with no residuals.  

The Veteran also underwent a VA examination in January 2013.  The Veteran indicated having intermittent pain of the right inguinal hernia area only.  An examination noted no hernia detected on the right and left side, and no indication for a supporting belt.  The Veteran was noted to have scars, but they were not painful and/or unstable, and the total area of all related scars was not greater than 39 square centimeters.  The examiner also indicated that the bilateral inguinal areas were nontender to palpitation, there was no functional impairment due to abdominal hernias, and that the Veteran's hernia condition did not impact his ability to work.  

The Veteran submitted a November 2013 worksheet completed by Dr. J. A., who stated that the Veteran had double hernias which were operated on in the 1980's.  Dr. J.A. also indicated that the Veteran had a second operation on the right side.  

The Veteran testified at his March 2015 hearing before the Board that he experienced discomfort on the right side along a scar during sexual activity.  He described it as pain and soreness, and by the scar, a pulling pain or "maybe stretched for something."  He also indicated that he did not have any tenderness to the scar and that the scar did not break open.  With regard to the left hernia, the Veteran stated that he did not have any symptoms.     

After a careful review of the evidence of record, the Board finds that a rating in excess of10 percent for the Veteran's bilateral inguinal hernias is not warranted.  Although the did report some pain and soreness during sexual activity, physical examinations in August 2008, May 2010, and January 2013 showed that the  Veteran did not have a recurrent hernia on either the right or left side at any time during the appeal period.  Therefore, an increased disability rating is not warranted under Diagnostic Code 7338.

As discussed above, a note to Diagnostic Code 7338 provides for a separate 10 percent evaluation for bilateral involvement if the second hernia is compensable.  However, the evidence does not show that the Veteran's left inguinal hernia meets the criteria for a 10 percent evaluation.  In this regard, throughout the appeal period, there has been no medical evidence of an inguinal hernia on the left side or recurrent problems with the inguinal hernia on the left side.  Moreover, the Veteran indicated at his March 2015 Board hearing that he did not have any symptoms on the left side.  Therefore, the Board finds that an additional 10 percent rating for bilateral involvement is not warranted.

The Board also acknowledges that the August 2008, May 2010, and January 2013 VA examinations documented bilateral surgical scars.  A compensable rating Diagnostic Code 7804 is not warranted as the Veteran's scars have not been found to be painful or unstable.  38 C.F.R. § 4.118 (2015).  Further, a compensable rating under the prior Diagnostic Code 7801 is not for application because the medical evidence of record does not show that the Veteran's scar exceeds an area of six-square inches, which is required to warrant a 10 percent rating.  Diagnostic Codes 7800 and 7802 are not for application as the Veteran's scar is not deep or nonlinear, located on the head, face or neck, or a burn scar.  Moreover, the January 2013 VA examiner also found that there was no additional functional impairment to warrant evaluation of limitation of function under Diagnostic Code 7805.  As such, there is no basis for a separate compensable rating.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805.

The Board has considered the Veteran's statements regarding the symptoms of his service-connected bilateral hernia disorder.  The Veteran's statements are competent evidence as to the symptoms of his hernia condition as this comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, evidence concerning the nature and extent of the Veteran's bilateral inguinal hernias has been provided by the medical personnel who have examined him at various times during the current appeal and who have rendered pertinent opinions in conjunction with the physical evaluations.  The medical findings as provided in the examination reports directly address the criteria under which this type of disability is evaluated.  The Board, therefore, finds the medical findings to be of a greater probative value as to the current severity of the Veteran's bilateral inguinal hernias than the statements of the Veteran.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  

For the reasons stated above, the presently assigned 10 percent evaluation for bilateral inguinal hernias, post-operative, with residual scars is appropriate.  38 C.F.R. § 4.114, Diagnostic Code 7338.  The medical evidence does not establish that an increase is warranted at any time period during the Veteran's appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016). 
 
The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S-chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 
 
The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  Throughout the rating period on appeal, hernias have not been present on either the right or left side, and the Veteran's bilateral inguinal hernias have not been shown to be unoperated, irremediable, and not well-supported by truss, or not readily reducible.  Ratings in excess of those assigned are provided for more severe manifestations of the Veteran's bilateral inguinal hernias, post-operative, with residual scars, but the competent evidence as discussed above reflects that those manifestations are not present in this case.  The criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.114, Diagnostic Code 7338; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

The Veteran has not stated, and the record does not otherwise indicate, that his other service-connected disabilities have affected his bilateral hernias such that application of the schedular criteria is impractical.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record.").    

The Board finds that it is not necessary to defer adjudication of the extra-schedular issue while the TDIU claim is remanded as per the remand instructions below.  Brambley v. Principi, 17 Vet. App. 20 (2003) (noting the inextricably intertwined nature of a decision on extra-schedular consideration and a TDIU claim).  In the Brambley case, the determining factor for the extraschedular rating was marked interference with employment.  In this case, the initial element of the analysis is not met as the Board finds that the schedular criteria are not inadequate, and therefore an analysis of whether there is marked interference with employment is not required.  Additionally, the Veteran has not contended, nor does the evidence reflect that his service-connected bilateral hernias caused marked interference with employment.  Thus, meaningful effect of Brambley does not apply to the Veteran's case.

ORDER

An evaluation in excess of 10 percent for bilateral inguinal hernias, post-operative, with residual scars is denied.


REMAND

Regarding the Veteran's claim for service connection for a right knee disability, the Board's July 2015 remand directed that the Veteran be scheduled for a VA examination to determine whether he has a right knee disability that is related to service or to a service-connected disability.  Regarding secondary service connection, the remand indicated that the examiner must provide an opinion as to whether any right knee disability was caused or aggravated by the Veteran's service-connected lumbar spine degenerative disc disease and/or impairment of sciatic nerve, right lower extremity, or any other service-connected disorder.  The examiner was directed to provide a complete rationale for all opinions expressed.

The Veteran underwent a VA examination in September 2015.  The examiner opined that the Veteran's right knee disability was "less likely than not" incurred in or caused by service, but did not provide an opinion as to secondary service connection.  In July 2016, a VA medical opinion was obtained, where the examiner opined that it was "less likely than not" the Veteran's service-connected lumbar degenerative disc disease with right lower extremity sciatica "affected his right knee condition."  The examiner indicated that it was "most unlikely that a back condition would cause the extent of arthritic disease in the Veteran's knee" at the time of his total knee arthroplasty at age 71.  The examiner also indicated that medical literature did not support the theory that dysfunction in one joint causes or aggravates dysfunction in another joint.  

However, the examiner did not provide any rationale for the finding that it was "most unlikely that a back condition would cause the extent of arthritic disease in the Veteran's knee" at the time of his total knee arthroplasty.  Additionally, the examiner provided no rationale as to why the Veteran's right knee disability was caused or aggravated by his service-connected right lower extremity impairment of sciatic nerve, and did not consider any other service-connected disabilities.  Accordingly, to ensure compliance with the directives of the Board's July 2015 remand, a supplemental opinion should be obtained, which includes a complete and through rationale.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that a remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

The July 2015 remand also directed that following completion of the requested development, the RO was to readjudicate the issues on appeal, including entitlement to an initial evaluation in excess of 30 percent for depressive disorder, (previously characterized as mood disorder, sleep deprivation/insomnia, prior to April 22, 2010 and an evaluation in excess of 50 percent for depressive disorder on and after April 22, 2010.  If the benefits remained denied, then the RO was required to issue a supplemental statement of the case.  

A supplemental statement of the case was issued in August 2016.  While both issues were listed, the August 2016 supplemental statement of the case did not address the issue of entitlement to an initial evaluation in excess of 30 percent for depressive disorder prior to April 22, 2010.  In order to ensure that all due process has been afforded in this appeal, the Board finds that a remand is necessary in order for the RO to issue a supplemental statement of the case that addresses the entire scope of this appeal, which includes both of the issues on appeal.  Stegall West, 11 Vet. App. 268 (1998).

Regarding the claim for entitlement to TDIU, in his May 2010 Veteran's Application for Increased Compensation Based on Unemployability, the Veteran also claimed that his knee disabilities prevented him from securing or following any substantially gainful occupation.  As the potential grant of service connection for a right knee disability could impact the Veteran's claim for entitlement to TDIU, the Board finds that these claims are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is remanded for the following actions:

1.  The Veteran's electronic claims file must be forwarded to an appropriate VA medical professional to provide a medical opinion pertaining to the Veteran's claim for service connection for a right knee disability.  A VA examination of the Veteran must be provided only if the examiner deems it necessary.  

After a review of the electronic claims file, and with consideration of the service treatment records, post service treatment records, and the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's current right knee disability was caused or aggravated by the Veteran's service-connected lumbar spine degenerative disc disease, and/or impairment of sciatic nerve, right lower extremity, and/or any other service-connected disorder.  

The examiner must provide a complete rationale for all opinions expressed, including a description of the specific evidence relied upon or rejected in reaching the opinion.  Citations to any medical literature and/or studies used in offering his or her opinions must be provided and an explanation regarding how this supports an opinion must be included in the medical report.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The RO must review the medical report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims of entitlement to service connection for a right knee disability, an initial evaluation in excess of 30 percent for depressive disorder prior to April 22, 2010, an evaluation in excess of 50 percent for depressive disorder on and after April 22, 2010, and TDIU must be readjudicated.  If the benefits remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


